Exhibit 10.27

Jason Cole

Name of Employee

COMBINATORX, INCORPORATED

2004 Incentive Plan

Restricted Stock Award Agreement

CombinatoRx, Incorporated

245 First Street

Sixteenth Floor

Cambridge, MA 02142

Attn: Alexis Borisy

Ladies and Gentlemen:

The undersigned (i) acknowledges that on January 15, 2008, he received an award
(the “Award”) of restricted stock from CombinatoRx, Incorporated (the “Company”)
under the 2004 Incentive Plan (the “Plan”), (ii) hereby agrees to amend the
terms of such award, subject to the terms set forth below and in the Plan;
(iii) further acknowledges receipt of a copy of the Plan as in effect on the
date hereof; and (iv) agrees with the Company as follows:

 

  1. Effective Date. This Agreement shall take effect as of January 15, 2008,
which is the date of grant of the Award.

 

  2. Shares Subject to Award. The Award consists of 25,000 shares (the “Shares”)
of common stock of the Company (“Stock”). The undersigned’s rights to the Shares
are subject to the restrictions described in this Agreement and the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.

 

  3. Meaning of Certain Terms. Except as otherwise expressly provided, all terms
used herein shall have the same meaning as in the Plan. The term “vest” as used
herein with respect to any Share means the lapsing of the restrictions described
herein with respect to such Share.

 

  4. Nontransferability of Shares. The Shares acquired by the undersigned
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided below and in the Plan.

 

  5. Accelerated Vesting of Unvested Shares After a Change of Control. If a
Change of Control (as defined below) occurs, and within two (2) years following
the consummation date of such Change of Control the Company terminates
employment of the undersigned other than for Cause (as defined below), then all
unvested Shares will immediately become vested.

For purposes of this Agreement, the term “Change of Control” shall mean: (a) a
sale, merger or consolidation after which securities possessing more than fifty
(50%) percent of the total combined voting power of the Company’s outstanding
securities have been transferred to or



--------------------------------------------------------------------------------

acquired by a person or persons different from the persons who held such
percentage of the total combined voting power immediately prior to such
transaction; or (b) the sale, transfer or other disposition of all or
substantially all of the Company’s assets to one or more persons (other than a
wholly owned subsidiary of the Company or a parent company whose stock ownership
after the transaction is the same as the Company’s ownership before the
transaction); or (c) an acquisition, merger or similar transaction or a
divestiture of a substantial portion of the Company’s business after which the
role of the undersigned is not substantially the same as such role prior to the
transaction.

For the purposes of this Agreement, the term “Cause” shall mean (a) the
conviction of the undersigned of any felony; (b) the willful failure to perform
or gross negligence in the performance of the duties and responsibilities of the
undersigned in accordance with the terms or requirements of her employment;
(c) material breach by the undersigned of any terms or requirements of her
employment, which breach continues or remains uncured after thirty (30) days’
notice to the undersigned setting forth in reasonable detail the nature of such
breach; or (d) engaging in material fraudulent conduct toward the Company.

 

  6. Forfeiture Risk. If the undersigned ceases to be employed by the Company
and its subsidiaries because of death or disability or for any reason other than
as specified in Section 5 above, any then outstanding and unvested Shares
acquired by the undersigned hereunder shall be automatically and immediately
forfeited. With respect to any Shares that are forfeited under this Section 6,
the undersigned hereby (i) appoints the Company as the attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agrees to deliver to the Company, as a
precondition to the issuance of any certificate or certificates with respect to
unvested Shares hereunder, one or more stock powers, endorsed in blank, with
respect to such Shares, and (iii) agrees to sign such other powers and take such
other actions as the Company may reasonably request to accomplish the transfer
or forfeiture of any unvested Shares that are forfeited hereunder.

 

  7. Retention of Certificates. Any certificates representing unvested Shares
shall be held by the Company. If unvested Shares are held in book entry form,
the undersigned agrees that the Company may give stop transfer instructions to
the depository to ensure compliance with the provisions hereof.

 

  8. Vesting of Shares. The shares acquired hereunder shall vest in accordance
with the provisions of this Section 8 and applicable provisions of the Plan, as
follows: 25% percent of the Shares on January 15, 2009 and an additional 25% on
each anniversary thereafter until January 15, 2012.

Notwithstanding the foregoing, no shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been, employed by the Company or its subsidiaries.

 

  9. Legends. Any certificates representing unvested Shares shall be held by the
Company, and any such certificate shall contain legends substantially in the
following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
2004 INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN
THE

 

-2-



--------------------------------------------------------------------------------

REGISTERED OWNER AND COMBINATORX, INCORPORATED. COPIES OF SUCH PLAN AND
AGREEMENT ARE ON FILE IN THE OFFICES OF COMBINATORX, INCORPORATED.

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID
ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, THAT SUCH REGISTRATION
IS NOT REQUIRED.

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such vested Shares to be
issued and delivered to the undersigned without the first legend set forth above
referencing the Restricted Stock Award Agreement. If any Shares are held in
book-entry form, the Company may take such steps as it deems necessary or
appropriate to record and manifest the restrictions applicable to such Shares.

 

  10. Dividends, etc.. The undersigned shall be entitled to (i) receive any and
all dividends or other distributions paid with respect to those Shares of which
he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares other than a normal cash dividend be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan. References in this Agreement to
the Shares shall refer, mutatis mutandis, to any such restricted amounts.

 

  11. Sale of Vested Shares. The undersigned understands that he will be free to
sell any Share once it has vested, subject to (i) satisfaction of any applicable
tax withholding requirements with respect to the vesting or transfer of such
Share; (ii) the completion of any administrative steps (for example, but without
limitation, the transfer of certificates) that the Company may reasonably
impose; and (iii) applicable requirements of federal and state securities laws.

 

  12. Certain Tax Matters. The undersigned expressly acknowledges the following:

 

  a. The undersigned has been advised to confer promptly with a professional tax
advisor to consider whether the undersigned should make a so-called “83(b)
election” with respect to the Shares. Any such election, to be effective, must
be made in accordance with applicable regulations and within thirty (30) days
following the date of this Award. The Company has made no recommendation to the
undersigned with respect to the advisability of making such an election.

 

  b.

The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such Shares, may give rise to “wages” subject to
withholding. The undersigned expressly acknowledges and agrees that his rights
hereunder are subject

 

-3-



--------------------------------------------------------------------------------

 

to his promptly paying to the Company in cash (or by such other means as may be
acceptable to the Company in its discretion, including, if the Administrator so
determines, by the delivery of previously acquired Stock or shares of Stock
acquired hereunder or by the withholding of amounts from any payment hereunder)
all taxes required to be withheld in connection with such award, vesting or
payment.

 

Very truly yours,

/s/ Jason F. Cole

(Signature of Employee)

Dated: January 15, 2008

 

The foregoing Restricted Stock Award Agreement is hereby accepted: COMBINATORX,
INCORPORATED By  

/s/ Alexis Borisy

 

-4-